Citation Nr: 1507258	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-35 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right inguinal hernia residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to September 1979, with subsequent periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Army Reserve. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of December 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran limited his appeal to the two issues listed on the title page.


FINDINGS OF FACT

1.  A May 1982 rating decision denied service connection for tinnitus on the basis that the disability was not incurred during service.  The Veteran initiated an appeal of that decision, but did not perfect it; thus, the decision is final.

2.  Evidence received since May 1982 is new and relates to an unestablished fact necessary to substantiate the claim.

3.  Resolving reasonable doubt in the Veteran's favor, tinnitus is attributable to his active service.  

4.  Hernia residuals were incurred during a period of INACDUTRA.  


CONCLUSIONS OF LAW

1.  The May 1982 RO decision, which denied the Veteran's claim of service connection for tinnitus, is final.  38 U.S.C. § 4005(c) (1981); 38 C.F.R. §§ 19.129, 19.192 (1982).  

2.  The criteria to reopen the claim of service connection for tinnitus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for right inguinal hernia residuals are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran originally filed a claim of service connection for tinnitus in February 1982.  By a May 1982 rating decision, the RO denied the claim of service connection for tinnitus.  The RO determined that there was no evidence that the Veteran's tinnitus was incurred during service, or within the first post-service year.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  He initiated an appeal via a timely notice of disagreement in October 1982.  A statement of the case was issued in November 1982; however, the Veteran did not perfect the appeal.  As a result, the May 1982 rating decision is final.  38 U.S.C. § 4005(c) (1981); 38 C.F.R. §§ 19.129, 19.192 (1982).  

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the May 1982 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since May 1982, the Veteran has submitted his own statements that his tinnitus had its onset during service, and that he has had continuous episodes of tinnitus since service.  The Veteran is competent to report the onset and frequency of tinnitus.  He is competent to testify as to the onset and frequency of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  
  
This evidence is new because it was not previously before VA decision makers.  The evidence is also material because the statements suggest that the Veteran had tinnitus during service and that it continued after he was discharged from service, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  When the claim was previously denied by the RO, the determination was that the Veteran's tinnitus was not of service origin.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Accordingly, the claim of entitlement to service connection for tinnitus is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed below.

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Some chronic diseases, including organic diseases of the nervous system such as tinnitus, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).      

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of INACDUTRA during which the appellant was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty prescribed for the Reserve and National Guard.  38 U.S.C.A. § 101(23)(A), (26), (27).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus

The Veteran's service treatment records from his period of active duty show that he was routinely exposed to loud noise.  Exposure to loud noise during service is therefore established.

In May 1982, approximately three years after his separation, the Veteran indicated that he had experienced intermittent ringing in his ears since service.  He was afforded a VA examination later in May 1982, and told the examiner that he had noticed the ringing "for the last couple of years."  The examiner did not comment on the etiology of the disability.  

The Veteran's private physician submitted a letter in June 2010, indicating that the Veteran still has tinnitus; however, the physician also did not comment on the etiology of the disability.

The Veteran is competent to testify as to the onset and frequency of tinnitus.  Charles, 16 Vet. App. at 370.  There is nothing the record which diminishes the credibility of his assertion that his tinnitus had its onset while on active duty from 1973 to 1979 when he was exposed to loud noise.  There is no indication that he had significant exposure to noise in an occupational or recreational setting between his separation from service in 1979 and the first report of tinnitus in May 1982.

Although the evidence other than the Veteran's lay statements is relatively nonspecific about whether or not tinnitus first manifested during the Veteran's period of active duty, it is undisputed that he was routinely exposed to noise during that period of service.  His symptoms may have manifested during service; or they may have manifested immediately after his separation.  At any rate, evidence reflects that the Veteran's symptoms progressed gradually; thus, it may be impossible to determine the precise date of onset.

As noted previously, tinnitus is considered one of the chronic diseases listed in 38 C.F.R. § 3.309(a), allowing the claim to be established based on continuity of symptomatology.  See Fountain, No. 13-0540 (Vet. App. Feb. 9, 2015); Walker, 708 F.3d at 1335-36.  Therefore, consistent with 38 C.F.R. § 3.303(b), the Veteran's account of the onset and frequency of his tinnitus symptoms satisfies the third element of service connection by demonstrating a continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 3.102.

Hernia Residuals

The evidence reflects that the Veteran incurred a right inguinal hernia while working on the flight line at Hill Air Force Base in October 2006.  According to a medical record from the 75th Medical Group, the Veteran's status was INACDUTRA.  

An Occupational Safety and Health Administration (OSHA) Form 301 is also of record.  It states that the Veteran experienced a hernia while positioning equipment used for emergency aircraft landings.  A supplemental form asks whether the injured employee was military, and if so, whether the individual was on-duty or off-duty.  The box for "on-duty" is checked.  

The Veteran underwent surgery to reduce the hernia in November 2006.  

Although a formal confirmation of the Veteran's duty status at the time of the injury is not of record, the evidence demonstrates that the injury was incurred during a period of INACDUTRA.  The Veteran's INACDUTRA status is noted on medical records generated at the time of the injury; additionally, the Veteran's supervisor stated that the injury was incurred while in duty status.  As noted previously, service connection may be warranted for injuries (although not diseases) incurred during INACDUTRA.  Service connection for right inguinal hernia residuals is therefore warranted.  


ORDER

New and material evidence having been received, the claim of service connection for tinnitus is reopened, and the underlying claim for service connection is granted.  

Service connection for right inguinal hernia residuals is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


